PER CURIAM:
Plaintiff as Administratrix of the Estate of Martin Spurgeon, deceased, instituted two separate actions to recover damages for Spurgeon’s wrongful death resulting from a shipboard incident. One action was brought under the Death on the High Seas Act, 46 U.S.C. § 761 et seq., and the other was brought under the Jones Act, 46 U.S.C. § 688. The actions were consolidated for trial. A jury verdict was rendered in favor of plaintiff on the Jones Act claim and the court made an identical award in admiralty under the Death on the High Seas Act. One judgment for $60,000 was entered. Forty days after the entry of judgment, plaintiff made a motion to resettle judgment so as to include interest thereon from the date of the deceased's death to the date of the judgment. This motion was denied.
The court below stated that “this court finds that the jury in arriving at its verdict in the action at law under the Jones Act, considered the additional loss resulting from the delay in receiving compensation and further finds that the *359amount of the verdict is sufficient to cover said interest” (emphasis added). Appellant points out that pre-judgment interest is not legally available in a Jones Act case but that it is available in a Death on the High Seas Act case, Moore-McCormack Lines, Inc. v. Richardson, 295 F.2d 583, 592-595, 96 A.L.R.2d 1085 (2d Cir. 1951). However, from that rule and the statement of the court below, appellant draws the erroneous inference that the court did not grant prejudgment interest in the admiralty action. The court specifically stated that the amount of the verdict was “sufficient to cover said interest.” It would have been preferable for the court to have stated that it was granting a judgment of X dollars and allowing interest at Y per cent, but it is clear that the court in this ease did grant an undisclosed amount of pre-judgment interest even though it decided that the total amount of the award should not exceed the jury verdict.
If a timely motion had been made, a remand to the District Court for an elucidation of the amount of interest awarded might have been appropriate. However, a motion to “resettle” a judgment to include pre-judgment interest is really a motion to alter or amend a judgment, and Fed.R.Civ.P. 59(e) requires that it be made within 10 days after entry of judgment. Rules 6(b) states that this time limitation cannot be enlarged.
Affirmed.